Citation Nr: 9925970	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 10, 1996, for 
grant of service connection for a skin condition of the feet, 
hands and groin.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  On April 22, 1993, the veteran's claim for service 
connection for a skin condition of the feet and groin was 
received.  

2.  In a July 15, 1993, rating decision, the RO denied the 
claim for service connection for a skin condition of the feet 
and groin.  

3.  By letter dated in July 23, 1993 which was sent to the 
veteran's latest address of service, the veteran was notified 
of the denial of his claim and his appellate rights.

4.  On December 29, 1993, the veteran's representative filed 
a notice of disagreement of the veteran's behalf.

5.  On January 24, 1994, a statement of the case was mailed 
to the veteran at his latest address of record.  

6.  No further correspondence relating to his claim for 
service connection for a skin disorder was received until 
June 10, 1996, when the veteran's U.S. Senator forwarded a 
letter from the veteran seeking assistance in establishing 
service connection for a skin problem on his hands and feet.  

7.  After additional development, the RO, in a September 1996 
rating decision granted service connection for dermatophyte 
infections of the feet, hands and groin effective June 10, 
1996.  

8.  The RO rating decision of July 15, 1993, which denied the 
veteran's claim of entitlement to service connection for a 
skin condition of the feet and groin, was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision which denied 
entitlement to service connection for a skin condition of the 
feet and groin, is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  The criteria for an effective date prior to June 10, 
1996, for entitlement to service connection for a skin 
condition of the feet, hands and groin have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400 (1998).

3.  The rating decision of July 15, 1993, which denied the 
veteran's claim of entitlement to service connection for a 
skin condition of the feet and groin, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's written statements, and the 
transcript of his hearing, held in June 1999, shows that he 
essentially argues that he is entitled to an effective date 
prior to June 10, 1996 because he has had his skin conditions 
since his service, and he originally filed his claim for a 
skin condition in April 22, 1993.  In the alternative, he 
argues that the RO's July 1993 decision denying his claim for 
a skin condition was CUE.  The veteran's wife further 
testified that the veteran has had his skin conditions since 
his service.


I.  Entitlement to an earlier effective date based on the 
April 22, 1993 claim

The veteran initially filed a claim for a skin condition 
which was received by VA on April 22, 1993.  By rating action 
of July 15, 1993, the RO denied a claim of entitlement to 
service connection for a skin condition of the feet and 
groin.  The RO notified the veteran of this action, and of 
his appellate rights, by letter dated July 23, 1993.  On 
December 29, 1993, the RO received a written statement from 
the veteran's representative expressing disagreement with the 
RO's July 1993 rating action.  On January 24, 1994, the RO 
mailed a statement of the case (SOC) to the veteran with 
respect to the issue appealed.  During his June 1999 hearing, 
the veteran testified that although he was no longer residing 
at the address to which the RO's July 1993 decision and the 
SOC were mailed, he received these documents.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet.App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet.App. 9, 17 (1993); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992) (where claimant did not perfect appeal by timely 
filing substantive appeal, RO rating decision became final).  
By regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information. 38 C.F.R. § 20.202 (1998).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
Roy v. Brown, 5 Vet.App. 554, 555 (1993).  Upon request, the 
time period for filing a substantive appeal may be extended 
for a reasonable period for good cause shown. 38 U.S.C.A. § 
7105(d)(3) (West 1991).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the Substantive Appeal.  
38 C.F.R. § 20.303 (1998).  

The veteran admits that he did not filed a substantive 
appeal.  However, he asserts that he did not file a 
substantive appeal with regard to the RO's July 1993 denial 
of his claim because he received ineffective assistance from 
his representative.  Notwithstanding this assertion, the 
cover letter attached to the statement of the case clearly 
advised the veteran that he had until July 23, 1994 to file 
his substantive appeal.  As no substantive appeal was filed , 
the RO's July 1993 decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(b).  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998) (emphasis added).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R.           §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

In this case, on June 10, 1996,  the RO received a letter 
from the veteran addressed to his Senator, in which he argued 
that he should be granted service connection for a skin 
condition on the hands and feet.  This communication is a 
"reopened" claim of entitlement to service connection for a 
skin condition.  See 38 C.F.R. §§ 3.155(a), 3.160(e) (1998). 

In September 1996, the RO determined that new and material 
evidence had been received to reopen the veteran's claim, and 
granted service connection for a skin condition of the feet, 
hands and groin.  Under 38 C.F.R. § 3.400(q)(1)(ii), (r), the 
earliest date for which entitlement to a service connection 
for a skin condition of the feet, hands and groin could be 
granted is the date of receipt of the veteran's reopened 
claim, which is June 10, 1996.  The Board therefore concludes 
that the RO properly assigned an effective date commensurate 
with the date that it received the veteran's claim, and that 
the correct effective date for the grant of service 
connection for a skin condition of the feet, hands and groin 
is June 10, 1996.  

II.  Clear and Unmistakable Error in July 15, 1993 rating 
decision

The Board has considered the veteran's argument that the RO's 
July 1993 decision was based on clear and unmistakable error 
(CUE) because the same evidence which was used to deny his 
claim in July 1993 was used to grant his claim in September 
1996.  As a factual matter, the Board points out that this 
argument is in error because the RO did not have the records 
of James J. Doty, D.P.M., (which are dated in 1996 and come 
from a private health care provider) before it in July 1993.  
Furthermore, the essence of this argument is that the RO 
failed to properly weigh the evidence of record in July 1993, 
and it has been established that for a successful CUE claim, 
an appellant must assert more than a disagreement as to how 
the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Therefore, the Board finds that this 
argument is insufficient to raise a CUE claim.  See Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998).  

It is argued that an earlier effective date is warranted for 
CUE in the RO's July 1993 decision because the RO failed in 
its duty to assist.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, it is argued that the veteran's March 1993 VA 
Agent Orange examination report did not include an opinion as 
to whether his skin disorders were related to his service, 
and that the examination was otherwise incomplete and not 
thorough.  Citing Green v. Derwinski, 1 Vet. App. 121, 123-24 
(1991); Witherspoon v. Derwinski, 2 Vet. App. 4 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 405-06 (1991).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
previously held that a breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994); Fugo, 6 Vet. App. at 
44.  In this case, the basis for the RO's denial in July 1993 
was that the evidence did not show that the veteran's skin 
condition of the feet and groin was related to service.  In 
essence, the veteran failed to submit a well grounded claim.  
In the absence of a well grounded claim, VA had no duty to 
assist the veteran in developing the facts of his claim.  
38 U.S.C.A. § 5107 (West 1991).

Finally, it is argued that an earlier effective date is 
warranted for CUE in the RO's July 1993 decision because the 
RO failed to consider a March 1993 VA Agent Orange 
examination report.  In this regard, VA is deemed to have 
constructive knowledge or notice of VA-generated documents.  
Bell v. Derwinsksi, 2 Vet. App. 611 (1992) (per curiam).  The 
failure to consider evidence which was in VA possession but 
not in the record at the time of the decision may constitute 
CUE if such failure affected the outcome of the claim.  
VAOGCPRECOP 12-95, 60 Fed. Reg. 43186 (Aug. 18, 1995).

In analyzing the issue of whether the July 1993 rating 
decision was fatally flawed, it is important to keep in mind 
the meaning of clear and unmistakable error (CUE).  
Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R.    
§ 3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Further, CUE is a very specific and rare kind of "error."  
"It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Thus 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).

In this case, even though the March 1993 VA Agent Orange 
examination report was not of actual record at the time of 
the RO's July 1993 decision, VA is deemed to have 
constructive knowledge of this report.  Bell, supra.  The 
RO's failure to consider this report may therefore be CUE if 
such failure affected the outcome of the claim.  However, the 
Board notes that at the time of the RO's July 1993 decision, 
the record included a May 1993 VA skin examination report.  
This report contained diagnoses of skin conditions identical 
to those noted in the March 1993 Agent Orange examination 
report (specifically, tinea pedis and onychomycosis).  
Therefore, the RO clearly had competent medical evidence 
before it showing that the veteran had these conditions.  The 
basis for the RO's denial was that the evidence did not show 
that these conditions were related to the veteran's service.  
In this regard, however, the Board points out that March 1993 
Agent Orange examination report is dated approximately 16 
years after the veteran's separation from service, and that 
the examiner did not link any diagnosed skin condition to the 
veteran's service.  Therefore, the Board is unable to find 
that the RO's failure to consider this report affected the 
outcome of its July 1993 decision, which denied the veteran's 
claim for a skin condition, and the Board finds that the RO's 
July 1993 decision denying service connection for a skin 
condition was not CUE. 

Accordingly, the Board finds that there is no legal basis for 
it to grant an effective date prior to June 10, 1996 for the 
veteran's service-connected skin condition of the feet, hands 
and groin.  Therefore, the appellant's claim for an effective 
date prior to June 10, 1996 for the grant of service 
connection for a skin condition of the feet, hands and groin 
must be denied.  38 U.S.C.A. §§  5103(a), 5110(a); 38 C.F.R.         
§ 3.400(q)(1)(ii), (r). 


ORDER

Entitlement to an effective date prior to June 10, 1996 for 
the grant of service connection for a skin condition of the 
feet, hands and groin is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

